DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 2 is indefinite in that it is not clear what is encompassed by milk-like texture as condensed milk may have different textures depending on, for example, temperature or other ingredients within same.            Claim 3 is indefinite in that it is not clear what is encompassed by a yogurt-like texture as yogurt may have different textures depending on, for example, temperature or the particular non-dairy ingredients within same.            In claim 11, step (iii), “the composition” lacks antecedent basis.  It is noted that claim 1 refers to a liquid creamer composition in the preamble, but this would mean the composition which is created at the end of claim 11.  The material in step (iii) would not necessarily be the composition at the end due, for example, to at least the loss of water that occurs naturally in step iv.  Also, step (vi) is confusing with regard to “filing”

                                          
Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al (Published U.S. Application No. 2011/0293800).
           Sher et al discloses a shelf life stable non-dairy liquid creamer (e.g. paragraphs 1, 16; ESL or aseptic shelf-stable, e.g. paragraph 30) wherein same comprises oil (e.g. paragraph 48); sodium caseinate (e.g. paragraph 47); emulsifiers including the combination of same including mono-diglycerides, diglycerides, and tartaric acid esters of monoglycerides (e.g. paragraph 40); kappa- and iota-carrageenan and guar gum (e.g. Example 1; end of paragraph 42); sucrose (e.g. paragraph 49); and buffer (e.g. dipotassium phosphate; e.g. paragraph 24).   Said creamer provides a smooth texture considered to be similar to that of sweetened condensed milk or yogurt as called for in instant claims 2 and 3.   Additionally, Sher et al discloses said creamer being used in beverages including coffee, tea, and chocolate.           The amount of oil used in the creamer of Sher et al is about 0.1 to about 33% (e.g. Abstract) which overlaps the range called for in instant claim 1 (i.e. 10-16%).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any amount value within said oil range of Sher et al as a matter of preference 
         Sher et al discloses the emulsifier combination to be an amount of about 0.05 to about 1.8% (e.g. paragraph 41) which overlaps the combination of mono-diglyceride and tartaric acid esters of monoglycerides recited in instant claim 1.  For example, 0.3% mono- and diglycerides with 0.4% tartaric acid esters of monoglycerides in claim 1 would provide 0.7% total emulsifier.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any amount emulsifiers within said range of Sher et al as a matter of preference including those combined range values of emulsifiers (i.e. mono- and diglycerides with tartaric acid esters of monoglycerides) as provided in instant claim 1.         Sher et al discloses the combination of kappa carrageenan and iota carrageenan (e.g. Example 1) as well as guar gum (end of paragraph 42) to provide physico-chemical stability to the liquid cream in combination with other elements (e.g. paragraph 42).  As same provides the same advantage of stability as in the present invention, it 


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
November 4, 2021